DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 30 November 2020.  Claims 1, 6, 10, 15, and 19 have been amended.  Claims 2 and 11 have been cancelled. 
Response to Amendment
The amendments to claims 1, 6, 10, 15, and 19 have been entered.
Applicant’s amendments to claim 1, 6, 10, 15, and 19 are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below in light of the claim amendments. 
Examiner has established new grounds of rejection, necessitated by amendment.  See detailed rejection below.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. Applicant asserts that the claims are neither an abstract idea nor law of nature nor natural phenomenon, and therefore are not directed to a judicial exception.  Applicant further states that receiving a speech signal from an acoustic device is not 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 through 10, and 12 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 10 recites a process, and independent claim 19 Alice/Mayo test.
Independent claims 1, 10, and 19 recited substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving a first signal representing first speech input data; determining that the first signal is received from a first acoustic device associated with a first facility zone; determining that the first speech input data is associated with a first user; identifying an open task record associated with the first user; the open task record includes two or more tasks, each task associated with a facility zone; updating the open task record based on the first speech input data; and updating the open task record based on second speech input data associated with a second facility zone. 
The limitations for receiving a signal representing a first speech input data, determining that the signal is associated with a first facility zone, determining that the first speech is associated with a first user, identifying an open task record associated with the first user, the open task record including two or more tasks;  updating the open task record based on the first speech input data; and updating the open task record based on second speech input data as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and medium that execute instructions to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind or using a pen and paper. A facility or project manager familiar with facility employees would be able to determine who is assigned to an acoustic device, determine the person/employee 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0084] states: “Example embodiments of the present application are not limited to any particular operating system, system architecture, mobile device architecture, server architecture, or computer programming language.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Additionally, the courts have found mere data gathering (i.e. receiving an input identifying an element of a plurality of elements) is extra-solution activity. See MPEP 2106.05(g). Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application. Therefore, the claims are directed to an abstract idea. 
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the 
Dependent claims 2 through 9, 11 through 18, and 20 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: receiving a second signal representing a query for a previous status; determining that the second received signal is from the first acoustic device; determining the previous status based on an existing data record; transmitting a signal of the previous status for playback; the first speech input data indicating that the first facility zone is secured or unsecured; determining that the first facility zone is unsecured and transmitting a notification that the first facility zone is unsecured; determining an absence of open tasks associated with the first user; transmitting for playback a final acoustic signal notification that the tasks associated with the open task record are complete; associating the open task record with a maximum time threshold, determining that the open task record is pending from a time greater than the maximum time threshold, transmitting a notification that at least one open task is overdue; the open task record including successive task portions associated with consecutively ordered facility zones, determining that an open task associated with a suspect facility zone is preceded by a completed task associated with a prior facility zone and is succeeded by a completed task associated with a successive facility zone, transmitting a missed task notification; receiving acoustic input and outputting playback.  The above limitations recited in the dependent claims merely narrow the abstract idea recited in the independent claims.  The claims are not integrated into a practical application 
The analysis above applies to all statutory categories of the invention.  Accordingly independent claims 10 and 19 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1 through 20 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9 through 10, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being anticipated by Tripathi (US 2013/0070056) in view of Kalantar et al. (US 2003/0088534).
Regarding Amended Claim 1, Tripathi teaches a system for tracking a distributed task at a facility, the facility including two or more facility zones, each respective facility zone being associated with a respective acoustic device of a plurality of network-connected acoustic devices, the system comprising:  5(The present disclosure relates generally to monitoring and/or controlling workflow for the purpose of increasing work quality, productivity, and consistency. … These methods and associated systems can be applied to many different industries and disciplines.  Tripathi [para. 0010]. … the workflow rule processor 158 may modify workflow rules and/or limits to accommodate different layouts of inspection positions and/or inspection facilities 102 and 106. Tripathi [para. 0100, 0108; Fig. 2-4 (Inspection Area 1 & 2)]):
a communication module; a processor coupled to the communication module; and memory coupled to the processor storing processor executable instructions that, when executed, cause the processor to: (In other embodiments, the test system controller 120 can include a workstation, laptop, server, a processor… For instance, a server may collect, compile and process data while inspector 114 uses a tablet computer in wireless communication with the server as an interface to view, enter data, and provide feedback for inspection 
receive, from one of the plurality of network-connected acoustic devices, a first 10signal representing first speech input data; (In these examples, the workflow data processor 154 compiles audio, video, and/or depth data (e.g., workflow data) for an inspector and/or inspection area.  Tripathi [para. 0019, 0100; Fig. 1D, 2-4]. … The inspection area 212 is associated with an inspection terminal 220, which includes the test system controller 120. Similarly, the inspection area 214 is associated with a separate inspection terminal (not shown).  Tripathi [para. 0110-0111; Fig. 2]);
determine that the first signal is received from a first acoustic device associated with a first facility zone; determine that the first speech input data is associated with a first user; (The recorded data may also include identification data that identifies an operator, an inspection facility, an inspection test, a time, a day, a vehicle type, etc.  Tripathi [para. 0059]. … The inspection terminal 220 of FIG. 1 is communicatively coupled to the audit facility 106 and/or the management center 108 via any wired and/or wireless communication medium. The test system controller 120 of FIG. 2 may provide real-time process control inspection monitoring… The test system controller 120 processes video, audio, and/or depth data recorded by the camera system 202 into workflow data for audit reviews. Tripathi [para. 0111]. … The inspection terminal 220 is also provided with a microphone 228 in one  Signals received by microphone 228 are analyzed using the processing of video auditing and/or control system 110a .  Tripathi [para. 0113-0114]).  Examiner notes that the specification and the claims fail to describe how the determination that the first signal is received from a first acoustic device associated with a first facility zone is made and the claim fails to specify how Applicant determines that the first speech input data is associated with a first user, therefore the claim limitation is interpreted under the broadest reasonable interpretation and the communicatively coupled inspection terminal (220) of Fig. 1 and the test system controller (120) containing audio communication, both associated with an inspection position and an inspector assigned to the location, anticipates the recited limitation. 
identify an open task record associated with the first user, the open task record 15including at least one open task associated with the first facility zone; (As briefly discussed above, the rule analyzer 134 of FIG. 1B transmits an indication of an inspection procedure deviation to the compliance analyzer 138 to determine how the inspection is to continue.   Tripathi [para. 0083-0087; Fig. 5-9]. … The workflow data processor 132 detects the icon 512 and cross-references the icon 512 to the tool object 508. In examples in which a workflow rule includes an action to be performed with the tool object 508, the rule analyzer 134 determines if the inspector object 504 moves tool object 508 into the appropriate location. Tripathi [para. 0128, 0138-0139];
and the open task record including two or more tasks, each respective task being associated with a respective facility zone; (These workflows provide specific instructions of actions to 
update the open task record based on the first speech input data associated with the first facility zone. (FIG. 9 shows the example operator control panel 700 of FIG. 7 with the example test script 708 indicating an inspector has completed a Windshield Test. … In yet other examples, the indicator 904 can include a body motion by the inspector object 504 (e.g., signaling a thumbs-up). Additionally, the indicator 904 can include a voice command detected and/or recorded by a microphone illustrated and described above. … In this example, the rule analyzer 134 determines the indicator 904 is meant to indicate that the procedure has been completed successfully. Accordingly, the rule analyzer 134 and/or the test system processor 142 updates the Windshield Test as having been passed. Tripathi [para. 0071, 0143-0146; Fig. 9]);
Although Tripathi discloses updating an open task record at a first facility zone (Tripathi [para. 0071, 0143-0146; Fig. 9], Tripathi fails to explicitly recite update the open task record based on second speech input data received at a second acoustic device and associated with a second facility zone as the first user moves to the second facility zone.  Kalantar et al. teaches this limitation.  (… a system for work management includes a central management server configured to receive a first set of information including tasks to be performed and scheduled at a first facility. When the central management server receives the first set of information, the central management server generates a first work schedule for a first user the central management server is further configured to receive a first task status update message corresponding to the first work schedule and, responsively, update a status of each task of the work schedule based upon task completion data received in the first task status update message. Kalantar et al. [para. 0008, 0010-0011; Fig. 1]… One or more than one EMI may be provided for each facility depending upon the size of the facility, the number of users, or other factors based upon convenience. … In one embodiment, a facility may include one or more fixed location EMI units and a number of portable EMI units.  Kalantar et al. [para. 0050-0051]. …  a user of EMI unit 112 may establish a communication session with a call center managed by a number of system administrators that may access records stored in the database 140. For example, EMI unit 112 may have a voice input/output means such a build-in speaker enabling a user to have a conversation with a system administrator at the call center. Kalantar et al. [para. 0060]. … With regard to FIG. 13, a user completing the tasks identified in the work schedule view or a supervisory user may update the status of the tasks. FIG. 9 is a message flow diagram illustrates an example of a message exchange 270 between EMI 112 and central management server 130 for updating a task record for a task.  Kalantar et al. [para. 0107, 0117]).  It would have been obvious for one of ordinary skill in the art of task tracking and task management before the effective filing date of the claimed invention to modify the task update function of Tripathi to include updating an open task record based on speech input from a second device at a second facility zone as taught by Kalantar et al. 
Regarding Amended Claim 6, Tripathi and Kalantar et al. combined disclose the system, wherein the processor executable instructions, when executed, further cause the processor to: determine an absence of open tasks in the open task record that is associated with the first user; and 10transmit, for playback on at least one acoustic device, a final acoustic signal representing a notification that the distributed task associated with the open task record is complete. (The example test system processor 142 includes a test script that includes details and/or an order of inspection procedures. In this manner, the test system processor 142 performs a process control (e.g., quality control or quality assurance) function to ensure that an inspection is completed according to workflow rules and/or distributions.  … The rule analyzer 134 reports any deviations to the audit analyzer 136 and/or the compliance analyzer 138. The rule analyzer 134 also reports the result of the comparison to the test system processor 142, which then determines if the inspector can perform the next inspection procedure. Tripathi [para. 0089-0092]. … Microphone 228 can alternatively or additionally be used to control the inspection, e.g., via voice command from the operator or via a sound command (sonic, subsonic or ultrasonic).  Tripathi [para. 0113-0115, 0131-0134 (playback), 0139, 0142; Fig. 7-9]).
Regarding Claim 7, Tripathi and Kalantar et al. combined disclose the system, wherein the open task record is associated with a maximum time threshold, and wherein the processor executable instructions, when executed, further 15cause the processor to: determine that the open task record is pending for a time greater than the maximum time threshold; (In these 
and transmit, to at least one of the plurality of network-connected acoustic devices or a remote device, a time signal representing a notification that at least one open task associated 20with the open task record is overdue. (The test system controller 120 of FIG. 2 may provide real-time process control inspection monitoring by preventing inspectors from beginning an inspection procedure if a previous procedure was not properly completed.  Tripathi [para. 0111]. … In some examples, the workflow rules 802 and 804 may also specify that the inspector is to remain in an area defined by the workflow rules 802 and 804 for a predetermined period of time. This period of time may correspond to an average time to complete, for example, the Front Tire Test. … The instruction field 706 informs an inspector that the Front Tire Test is incomplete because the inspector did not move into an area defined by the workflow rule 804. Tripathi [para. 0140-0143; Fig. 7-9]).
Regarding Claim 9, Tripathi and Kalantar et al. combined disclose the system, wherein the respective acoustic devices includes a microphone device that receives acoustic input and an output transducer for playback of acoustic signals. (The example camera system may also include a microphone (e.g., a multi-array microphone) for personnel monitoring and/or for  the indicator 904 can include a voice command detected and/or recorded by a microphone illustrated and described above. Tripathi [para. 0071, 0143-0146; Fig. 9]. … The audit management system 140 enables auditors to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio. Tripathi [para. 0029, 0084]).

Regarding Claims 10, 15, 16, and 18, claims 10, 15, 16, and 18 recite substantially similar limitations to those of claims 1, 6, 7, and 9 respectively, and are therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claims 10, 15, 16, and 18 are directed to a method of tracking a distributed task at a facility, which is taught by Tripathi at paragraph [0010].
Regarding Amended Claim 19, claim 19 recites substantially similar limitations to those of claim 1, and is therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claim 19 is directed to a non-transitory computer-readable storage medium storing instructions for tracking a distributed task at a facility, which is taught by Tripathi at paragraph [0094, 0147].

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2013/0070056), in view of Kalantar et al. (US 2003/0088534), and in further view of Blanco et al. (US 2019/0318035).  
Regarding Claim 3, Tripathi and Kalantar et al. combined disclose the system, wherein the processor executable instructions, when executed, further cause the processor to: receive a second signal representing a query for a previous status; determine the previous status associated with the first facility zone based on an existing data record; and transmit, for playback by the first acoustic device, an acoustic signal representing the previous status associated with the first facility zone. (An auditor can retrieve the stored data to review the video of the inspector performing the test with an overlay of boundaries, limits, and/or thresholds of the workflow rules for performing an inspection of the rear tires.  Tripathi [para. 0029]. … The example audit management system 140 includes any application programmable interface ("API") that the field personnel 110 or the audit facility 106 may access via a computer, workstation, smartphone, etc. The audit management system 140 enables auditors to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio.  Tripathi [para. 0029, 0084]).
However, Tripathi and Kalantar et al. combined fail to explicitly disclose instructions that cause the processor to determine that the second signal is received from the first acoustic device associated with the first facility zone. Blanco et al. discloses an improved technical method, device, and system for an electronic digital assistant to computationally process captured multi-party voice dialog and generate a query and provide a response to, or supplemental information for, the captured multi-party voice dialog as a function of an electronically stored multi-party voice-interaction template.  Blanco et al. [para. 0013-0014]. Blanco et al. further discloses a processor to determine that the second signal is received from the first acoustic device associated with the first facility zone.  (In the example of FIG. 1, the portable radio 104 may form the hub of communication connectivity for the user 102. …  The portable radio 104 and/or RSM video capture device 106 (or any other device in FIG. 1 for that matter) may each include a location determination device integrated with or separately disposed but communicably coupled to the portable radio 104. Blanco et al. [para. 0026-0027, 0045; Fig. 1]. … The microphone 320 may be present for capturing audio from a user. Blanco et al. [para. 0072-0076; Fig. 3]. … When the electronic computing device implementing the electronic digital assistant detects an audio inquiry or audio dialog, for example, a voice inquiry transmitted on a talk group channel by a particular talk group member, the electronic computing device implementing the electronic digital assistant processes the audio inquiry and responds to the audio inquiry in accordance with a process 400 illustrated in FIG. 4.  Blanco et al. [para. 0083].   … In some examples, an absolute identity of the first party may be possible, where the electronic digital assistant is able to uniquely identify the source of the speaker in the input audio signal.  Blanco et al. [para. 0090-0096, 0100]. … The particular query generated at step 412 and/or the particular database to which it is directed is determined as a function of content of the input audio signal (e.g., information included in the input audio signal in the form of a question or statement) and contents of the selected particular multi-party interaction template.  Blanco et al. [para. 0110-0112]. … Once the targets of the query results are identified, the electronic digital assistant operating at the electronic computing device causes the query results to be provided to the identified targets.  Blanco et al. [para. 0129]).  It would have been obvious to one of ordinary skill in the art of processing input audio determine that the second signal is received from the first acoustic device associated with the first facility zone in order to provide an improved technical method, device, and system for an electronic digital assistant to computationally process multiple party voice dialog in order to respond to, and aid in, increasingly complex situations and dialog.  Blanco et al. [para. 0004].
25 Regarding Claim 12, claim 12 recites substantially similar limitations to those of claim 3, and is therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claim 12 is directed to a method of tracking a distributed task at a facility, which is taught by Tripathi at paragraph [0010].
Regarding Claim 20, claim 20 recites substantially similar limitations to those of claim 3, and is therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claim 20 is directed to a non-transitory computer-readable storage medium storing instructions for tracking a distributed task at a facility, which is taught by Tripathi at paragraph [0094, 0147].

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2013/0070056) in view of Kalantar et al. (US 2003/0088534), and in further view of Markwitz et al. (US 2005/0080636).  
Regarding Claim 4, Tripathi and Kalantar et al. combined disclose the system including receiving a voice command to record or update the status of a task (Tripathi [para. 0071, 0083, 0143-0146; Fig. 9]), but fail to explicitly disclose the system wherein the input data includes input 30indicating that the first facility zone is at least one of secured or unsecured, and wherein the input data is received from at least one of a security guard or a building operator user.  Markwitz et al. discloses a system wherein the input data includes input 30indicating that the first facility zone is at least one of secured or unsecured, and wherein the input data is received from at least one of a security guard or a building operator user.  (Data are transferred bidirectionally between the downloaders (16, 18 and 20) and the guard tour software via a plurality of communications means 38, including but not limited to direct line, infrared, radio frequency, telephone lines, cellular telephones, over the Internet, satellite transmission or any other method of transmitting digital information. Markwitz et al. [para. 0041]. … "Officer" buttons can be defined with the patrolman or officer's name, an identification number or any other means of identifying a specific officer. The officer will typically carry this button when making patrols. "Incident" buttons can be defined with descriptions of typical problems found while making patrols. Markwitz et al. [para. 0047]. … Modem 22 allows remote site locations to transfer patrol data to central computer 14 located at a central office.  Markwitz et al. [para. 0052-0053]. … If there are incidents to report, the officer will touch the appropriately defined incident report button 156 with reader 24 to report such an incident. If there are no incidents to report, but there are additional checkpoints on the patrol 158, the officer proceeds to the next location 160 and repeats steps 150 and 152. Markwitz et al. [para. 0066, 0080-0081]). It would have been obvious to one of ordinary skill in the art of tracking workflow activity before the effective filing date of the claimed invention to include applying the voice commands of Tripathi and Kalantar et al. to guard patrol tasks that report a location as secure or unsecure 
Regarding Claim 5, Tripathi, Kalantar et al., and Markwitz et al. combined disclose a system, wherein the processor executable instructions, when executed, further cause the processor to: determine that the first facility zone is unsecured based on the first speech input data; and 5transmit, to a remote device, a notification that the first facility zone is unsecured. (Modem 22 allows remote site locations to transfer patrol data to central computer 14 located at a central office.  Markwitz et al. [para. 0052-0053]. … If there are incidents to report, the officer will touch the appropriately defined incident report button 156 with reader 24 to report such an incident. If there are no incidents to report, but there are additional checkpoints on the patrol 158, the officer proceeds to the next location 160 and repeats steps 150 and 152. Markwitz et al. [para. 0066, 0080-0081]).
Regarding Claims 13 and 14, claims 13 and 14 recite substantially similar limitations to those of claims 4 and 5 respectively, and are therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claims 13 and 14 are directed to a method of tracking a distributed task at a facility, which is taught by Tripathi at paragraph [0010].

Claims through 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2013/0070056) in view of Kalantar et al. (US 2003/0088534), and in further view of Adams (US 2004/0046654).  
Regarding Claim 8, Tripathi and Kalantar et al. combined disclose the system, wherein the open task record includes successive task portions associated with consecutively ordered facility zones, (The test information field 518 includes a test result entered by the inspector test field 520 includes a test being performed by the inspector. Test field 522 includes a description of the workflow rule 510. The example video image 500 may also include additional inspection information, such as the results of the previous steps of the overall emissions test and/or a list of remaining steps to be displayed in the replay video. Tripathi [para. 0131]. … In some examples, the operator control panel 700 may prevent an inspector from beginning an inspection procedure until a current procedure is completed. In other examples, the operator control panel 700 informs an inspector of actions to perform to complete previously incomplete inspection procedures. Tripathi et al. [para. 0135-0140]).
However Tripathi and Kalantar et al. combined fail to explicitly disclose the system wherein the processor executable instructions, when executed, further cause the processor to: determine that an open task associated with a suspect facility zone is preceded by a 25completed task associated with a prior facility zone and is succeeded by a completed task associated with a successive facility zone; and transmit, to at least one of the plurality of network-connected acoustic devices, a missed task signal representing a notification that a task was missed in the suspect facility zone. Adams discloses a system wherein the processor executable instructions, when executed, further cause the processor to: determine that an open task associated with a suspect facility zone is preceded by a 25completed task associated with a prior facility zone and is succeeded by a completed task associated with a successive facility zone; and transmit, to at least one of the plurality of network-connected acoustic devices, a missed task signal representing a notification that a task was missed in the suspect facility zone. (To verify completion of each tour, a guard may be required to record 
Regarding Claim 17, claim 17 recites substantially similar limitations to those of claim 9, and is therefore rejected based upon the same prior art reference, reasoning, and rationale.  Claim 17 is directed to a method of tracking a distributed task at a facility, which is taught by Tripathi at paragraph [0010].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Sim et al. (US 2020/0280616) - systems and methods for user interaction and task completion using multiple devices. In examples, a task is comprised of one or more steps. Accordingly, a set of devices may be used to perform a task, such that different devices may perform different steps. A device management service may update state information at each device of the set, thereby enabling a user to interact with any of the computing devices when performing steps of the task. For example, information entered or changed by the user at one device is made available to the other devices, thereby enabling the user to complete aspects of the task at any of the other devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623